In for *530personal injuries, the State of New York appeals, as limited by its brief, from so much of an order of the Court of Claims (Corbett, J.), dated July 13,1993, as denied its motion for a protective order.
Ordered that the order is modified by adding a provision thereto that Items 1 and 2 of the claimant’s notice of discovery and inspection are limited to those portions of the inmates’ files that are material and necessary to the claim; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Items 1 and 2 of the claimant’s notice of discovery and inspection, which requested the claimant’s and inmate Conrad Heron’s complete State prisoner files, should be limited to those portions of the files which are material and necessary (see, CPLR 3101 [a]) to the claim (e.g., exclusive of dental records, package room records, visitor and phone lists, clothing and personal property lists, work and classification records, educational and vocational records, etc.). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.